Title: To George Washington from Henry Laurens, 28 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 28th November [1778]
  
After writing to Your Excellency Yesterday Morning, I had the honor of presenting to Congress Your Excellency’s Letters of the 20th and 21st. The latter was sent to the Board of War where the Papers respecting the Inspectorship are said to be lying, the former produced an Act for disbanding Bedels’ Regiment, which with an Act of the same date the 27th for allowing additional Pay to the Officers of Warners, and other Officers in like circumstances, will be transmitted within the present Cover, and also Copy of a Letter from Colonel Hartley to Congress dated Sunbury the 20th November 1778. I have the honor to be &ca.
